DETAILED ACTION
Response to Amendment
The amendment of March 19, 2021 is considered herein.
Claims 8 and 13 have been amended.
Claims 26-32 have been added.
Claims 8, 10-13 and 26-32 are pending and have been considered on the merits herein.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 32 introduces new matter into the claims not disclosed in the specification detailing “nano-patterned features having substantially parallel vertical sidewalls”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 32 discusses the use of nano-patterned features “having substantially parallel vertical sidewalls” but this is not contemplated in the specification as filed.  The applicant cites paragraphs 9, 58 and figure 2B for support for the claim.  These paragraphs do not provide support for the language of the claim.  The applicant selected the species comprising figure 3B as their elected species for examination and this is citation of figure 2B is outside the scope of that species.  If the applicant is seeking figure 3 (which was part of the elected species for consideration) as support for the language, the specification is subject to an objection since the subject matter of the claims is not discussed in the specification, as is detailed above in the objection.  Moreover, the pillars shown in the figures are not the only shape that falls within the language of the amended claim, rendering the language not supported by the specification as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "substantially" in claim 32 is a relative term that renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
Claims 8, 10-13 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over KINSER et al (US PG PUB 2017/0209079), in view of BESANT et al (US PG PUB 2016/0281147) and YODFAT et al (US PG PUB 2010/0241086).  SOLEYMANI et al (US Patent 8,888,969) is cited herein as evidence.
In the interest of clarity, KINSER et al qualifies as available art under 35 USC 102(a)(1).
Regarding claims 8, 10, 11 and 13, KINSER et al teaches a sensor with nanostructure (figure 8) comprising a base layer 20S with nano-patterned features 20P present thereon.  Paragraph 38 identifies the width to be that of 5-900 nm, rendering the feature to be nano scale.  Paragraph 44 details component 20P to be made of gold.  Paragraph 40 details the nano-patterned features to be 50 nm to 20 micron in length, within the claimed range.

KINSER et al fails to address the use of a texturized metal layer on the nano-pattern features or rods wherein the texture is that of dendritic structures.

BESANT et al teaches a sensor comprising protruding gold microstructures, as in KINSER et al, as discussed in paragraph 49.  BESANT et al further teaches, in this citation, an additional coating of “finely or roughly nanostructured gold” on the protrusions or rods themselves to cause roughness of the structures enabling greater surface area to maximize sensitivity.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a texturized gold coating on the patterned features of KINSER et al, as in BESANT et al, so as to increase the surface area available for biological material functionalization for maximized sensitivity.



YODFAT et al teaches a sensor, as in modified KINSER et al, which seeks to increase the surface area of the electrode via surface manipulation, as discussed in paragraph 129.  This citation further teaches the use of fractal shapes (of which dendritic shaping is taught to be exemplary of in c. 3. L. 5-7 of SOLEYMANI et al) to provide increased surface area facilitating contact between a biological component and the electrode area.

At the time of filing, it would have been obvious to one of ordinary skill to utilize a dendritic shaping, as in YODFAT et al, as the shaping of the texturized metal layer of BESANT et al on the protrusions of modified KINSER et al to provide the desired increased surface area for enhanced functionality.

Regarding claim 12, paragraph 56 of KINSER et al details the addition of functionalization to the surface of the electrode.  Moreover, BESANT et al teaches the functionalization with biological material in paragraph 51.

Regarding claim 26, paragraph 44 of KINSLER et al details the use of platinum as a conductive material as a known conductive material.  It would have been obvious to one of ordinary skill in the art to substitute a known conductive material (platinum) for the conductive material (gold) of the textured layer to render the same predictable result of conduction.

Regarding claims 27 and 28, paragraph 44 of KINSLER et al teaches the use of amorphous or crystalline conductive materials.  It would have been obvious to one of ordinary skill in the art to substitute a known conductive material (amorphous or crystalline state conductive materials) for the conductive material (gold) of the textured layer to render the same predictable result of conduction.

Regarding claims 29-31, paragraph 44 of KINSLER et al teaches the use of metallic, alloyed or non-metallic conductive materials.  It would have been obvious to one of ordinary skill in the art to substitute a known conductive material (metallic, alloyed or non-metallic conductive materials) for the conductive material (gold) of the textured layer to render the same predictable result of conduction.

Regarding claim 32, KINSER et al teaches a sensor with nanostructure (figure 8) comprising a base layer 20S with nano-patterned features 20P present thereon.  Figure 8 shows the nano-patterned feature to be pillars featuring substantially parallel vertical sidewalls. Paragraph 38 identifies the width to be that of 5-900 nm, rendering the feature to be nano scale.  Paragraph 44 details component 20P to be made of gold.  

KINSER et al fails to address the use of a texturized metal layer on the nano-pattern features or rods wherein the texture is that of dendritic, branching structures.

BESANT et al teaches a sensor comprising protruding gold microstructures, as in KINSER et al, as discussed in paragraph 49.  BESANT et al further teaches, in this citation, an additional coating of 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a texturized gold coating on the patterned features of KINSER et al, as in BESANT et al, so as to increase the surface area available for biological material functionalization for maximized sensitivity.

While BESANT et al teaches the use of a textured layer on top of the protruding layer to increase surface area and facilitate the biological functionalization of the protrusions in paragraph 49, modified KINSER et al fails to address the use of a dendritic structure within the texturized metal layer.

YODFAT et al teaches a sensor, as in modified KINSER et al, which seeks to increase the surface area of the electrode via surface manipulation, as discussed in paragraph 129.  This citation further teaches the use of fractal shapes (of which dendritic shaping is taught to be exemplary of in c. 3. L. 5-7 of SOLEYMANI et al) to provide increased surface area facilitating contact between a biological component and the electrode area.

At the time of filing, it would have been obvious to one of ordinary skill to utilize a dendritic shaping, as in YODFAT et al, as the shaping of the texturized metal layer of BESANT et al on the protrusions of modified KINSER et al to provide the desired increased surface area for enhanced functionality.
Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive.
The applicant argues “Nowhere in any” of the cited references is there a teaching or suggestion of the claimed features.  The applicant then cites paragraph 129 of YODFAT et al to state that YODFAT is directed to a plurality of fractal shaped fins on a non-flat surface area and concludes “It is evident that the fractal shapes in the surface of the electrodes of Yodfat are formed by etching, or removing material, and are not part of a textured metal layer.” (emphasis added by the applicant)
Firstly, it is unclear what the method of forming has to do with the presence of a fractal shape in a metal layer.  Regardless of if the metal is removed or added, the metal would still had a fractal shaping, which SOLEYMANI et al is cited to teach is a known dendritic shape.  The combination submitted by the examiner renders an electrode with pillared nano-patterned features with a metal surface layer thereon (KINSLER et al), wherein the texturized shaping of a metal layer is known to provide enhanced surface area and functionalization (BESANT et al) with the manipulation of the shape of the texturization to dendritic shaping for the same benefit (YODFAT et al, SOLEYMANI et al).  It is unclear to the examiner why the piecemeal conclusion of the applicant in regard to YODFAT et al does not render the claimed features.
Furthermore, the applicant’s argument that the fractal/dendritic pattern is only formed by etching is incorrect based on the citation of YODFAT and the applicant’s own words.  In the passage cited by the applicant and from the applicant’s words on page 5 prior to that conclusory statement, the applicant states the fractal shape is taught to be formed in multiple ways in YODFAT including to be “manufactured using particle deposition”.  It is unclear why the applicant has chosen to conclude that etching means 
The applicant argues the use of the SOLEYMANI et al reference on page 6 stating that the reference is directed to NMEs with fractal shapes “not the coating on the NMEs”. (emphasis added by applicant)
As is made clear in the rejection, SOLEYMANI et al is solely relied upon as evidence to show that fractal shaping is indicative of dendritic shaping.  The location of the shaping in SOLEYMANI et al is irrelevant to the rejection, combination or any of the teachings of the other cited references.
In the 4th and 5th full paragraph of page 6, the applicant argues the examiner has used impermissible hindsight reconstruction and goes “against the actual teachings of Yodfat and Solymani [sic]”.
Firstly, the argument by the applicant is unclear.  The applicant has argued that the combination does not render the claimed features then argues the examiner has pieced together the combination, which teaches the claimed features but only by impermissible hindsight.  Regardless, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Secondly, it is unclear how the applicant has gone against the teachings of YODFAT et al and SOLEYMANI et al.  The teaching of YODFAT et al is simply that the manipulation of a surface texture of a metal layer can be that of a fractal shaping.  If the applicant is basing their position on the incorrect premise that YODFAT et al teaches forming fractal shapes only by material removal, this is also not against the teachings either.  Regardless of if material is removed or added, YODFAT teaches using texturization of a metal surface, just as in BESANT et al, which will still render a metal layer with a fractal shape on top of a nano-structure (with the other references of the combination, KINSLER/BESANT as detailed above).  It is unclear why the applicant has concluded that the electrode surface of YODFAT et al comprising a fractal shape means the combination will not have a fractal shape in the metal layer of modified KINSLER. BESANT et al teaches providing texturization of the metal layer (present on a nano-structure as in the combination with KINSLER et al which is not argued) for increase surface area just as YODFAT et al teaches the fractal shaping renders increased electrode surface area.  For this reason, although the examiner disagrees with the applicant’s conclusions, the combination is still relevant regardless of the method of forming the fractal shaping in YODFAT et al and where the shaping occurs, as the substitution of one known shaping for another for the same benefit would be obvious.
Again, regarding the teachings of the location of the shaping of SOLEYMANI et al is not relevant to the combination as SOLEYMANI et al is solely cited as evidence as explained in the rejection and the arguments above.
In the final paragraph of page 6, the applicant again stated the examiner has mischaracterized the references and used impermissible hindsight.
It is again unclear to the examiner how the references have been mischaracterized, as addressed above.  The examiner also disagrees with the premise that the rejection is based on impermissible hindsight motivation for combination is expressly taught in the references, as recounted above, as is that basis for success of all 35 USC 103 obviousness rejections based on teaching, suggestion and motivation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        05/07/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        05/11/2021